1

2

3

4                              UNITED STATES DISTRICT COURT

5                                     DISTRICT OF NEVADA

6                                                ***

7     BILLY CEPERO,                                  Case No. 2:14-cv-01396-MMD-GWF

8                                      Petitioner,                    ORDER
             v.
9
      BRIAN WILLIAM, et al.,
10
                                    Respondents.
11

12          On January 22, 2018, this Court granted Respondents’ motion to dismiss Billy

13   Cepero’s 28 U.S.C. § 2254 habeas corpus petition with prejudice as time-barred (ECF

14   No. 32). Judgment was entered (ECF No. 33). Despite being represented by counsel,

15   Cepero has filed, pro se, a motion for reconsideration (ECF No. 34) and a motion to

16   present additional supporting evidence (ECF No. 36) as well as a motion for extension of

17   time (ECF No. 39). Once an attorney has made an appearance on behalf of a party, the

18   party may not personally file any document with the court. LR IA 11-6. Cepero’s attorney

19   has not withdrawn from this case. Cepero’s filings are fugitive documents not properly

20   before the court. As with a fugitive motion that Cepero filed earlier in this case, the court

21   strikes these three motions.

22          It is therefore ordered that Petitioner’s pro se motion for reconsideration (ECF

23   No. 34); motion to present additional supporting evidence (ECF No. 36); and motion for

24   extension of time (ECF No. 39) be stricken as fugitive documents.

25          DATED THIS 5th day of November 2018.

26
27                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
28
